                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ZITHROMIA LIMITED et al.,                          Case No. 17-cv-06475-JD
                                                        Plaintiffs,
                                   8
                                                                                            ORDER OF DISMISSAL
                                                 v.
                                   9
                                                                                            Re: Dkt. No. 84
                                  10     GAZEUS NEGOCIOS DE INTERNET SA
                                         et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          After the Court ordered discovery on the question of specific personal jurisdiction over

                                  14   defendant Gazeus in this district, Dkt. No. 63, plaintiff Zithromia filed an amended complaint,

                                  15   Dkt. No. 82. Zithromia has again failed to allege facts sufficient to plausibly demonstrate that the

                                  16   Court has personal jurisdiction over Gazeus. Nothing in the amended complaint, or the record as a

                                  17   whole before the Court, establishes any ties between the claims against Gazeus and defendant’s

                                  18   conduct in this forum. Consequently, Gazeus’s motion to dismiss is granted. Dkt. No. 84.

                                  19          The Court assumes the parties’ familiarity with the record and will not repeat the detailed

                                  20   discussion of the facts and governing case law in the prior order. After questioning whether

                                  21   personal jurisdiction over Gazeus could be shown in this district, the Court gave Zithromia free

                                  22   rein to look for evidence establishing a connection between Zithromia’s claim of an improper

                                  23   infringement notice under the Digital Millennium Copyright Act, 17 U.S.C. § 512(f), and

                                  24   Gazeus’s conduct in this forum. Dkt. No. 63 at 4-5. The discovery focused on Gazeus and non-

                                  25   party Apple Inc. because Zithromia’s main case theory is that Gazeus got Apple to take down

                                  26   Zithromia’s games from its platform in response to an arbitration award in Brazil. See generally

                                  27   Dkt. No. 82. Zithromia had more than 90 days to pursue the jurisdictional discovery, and did not

                                  28   ask to extend that time. In discovery dispute proceedings, the Court compelled Apple and Gazeus
                                   1   to produce documents over their objections. Dkt. No. 76.

                                   2           Even so, Zithromia’s work apparently did not yield anything to show a plausible basis for

                                   3   personal jurisdiction over Gazeus. If Gazeus had communicated or interacted with Apple in this

                                   4   district as Zithromia contends, the discovery should have uncovered at least some evidence in the

                                   5   form of a letter or email, meeting notes, travel records, or a host of other possibilities. But

                                   6   Zithromia has not proffered a single document or fact gleaned from discovery to support its

                                   7   allegation of personal jurisdiction. It again relies only on conclusory statements made on

                                   8   information and belief, see e.g., Dkt. No. 82 ¶¶ 24, 41, and other unsupported speculations about

                                   9   alleged jurisdictional ties to this forum.

                                  10           That will not do. In response to Gazeus’s jurisdiction challenge, Zithromia had the burden

                                  11   of demonstrating with facts, in a manner consistent with Bristol-Myers Squibb Co. v. Superior

                                  12   Court, 137 S. Ct. 1773, 1780-81 (2017), and the other cases discussed in the prior order, that
Northern District of California
 United States District Court




                                  13   personal jurisdiction was present. Dkt. No. 63 at 2-4; see also Sharpe v. Puritan’s Pride, Inc., No.

                                  14   16-cv-06717-JD, 2019 WL188658, at *4-5 (N.D. Cal. Jan. 14, 2019). It has not done so, and its

                                  15   exclusive reliance on Gazeus’s general commercial conduct in California, or the foreseeability of

                                  16   alleged harm here, even if taken as true, do not cure this deficiency. Bristol-Myers Squibb Co.,

                                  17   137 S. Ct. at 1778; McDonald v. Kiloo APS, 385 F. Supp. 3d 1022, 1041-42 (N.D. Cal. 2019).

                                  18           In light of the opportunity for discovery and the fact that Zithromia has already amended

                                  19   the complaint once, the Court finds that further leave to amend is not warranted. Nguyen Gardner

                                  20   v. Chevron Capital Corp., No. 15-cv-01514-JD, 2016 WL 7888025, at *2 (N.D. Cal. July 19,

                                  21   2016), aff’d, 715 F. App’x 737 (9th Cir. 2018) (unpublished). The case is dismissed for lack of

                                  22   personal jurisdiction.

                                  23           IT IS SO ORDERED.

                                  24   Dated: November 21, 2019

                                  25

                                  26
                                                                                                      JAMES DONATO
                                  27                                                                  United States District Judge
                                  28
                                                                                          2
